Citation Nr: 0732774	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-34 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
malunion fracture of the right ulnar styloid.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Watson, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an increased rating 
of 20 percent for the veteran's malunion fracture of the 
right ulnar styloid.

The veteran testified before the undersigned at a June 2007 
Travel Board hearing.  A transcript has been associated with 
the file.

The Board notes that, at his June 2007 Travel Board hearing, 
the veteran claimed he was entitled to a total disability 
rating based on individual unemployability (TDIU) for his 
malunion fracture of the right ulnar styloid.  That issue is 
not before the Board in this appeal and is therefore REFERRED 
to the RO for appropriate action.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to an increased rating for a 
malunion fracture of the right ulnar styloid is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

At the June 2007 hearing, the veteran testified that his 
service-connected malunion fracture of the right ulnar 
styloid had worsened since the last VA examination in 
September 2004, thereby warranting a remand of this appeal.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that a veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that his disability had increased in severity).  
Specifically, the veteran has reported that his hand is now 
"useless" and that his service-connected ulnar disability 
had been aggravated by surgery for carpal tunnel syndrome.  
The Board thus remands for a VA examination to evaluate the 
level of the veteran's disability.  Furthermore, as the 
veteran is not service-connected for carpal tunnel syndrome, 
the examiner should, if possible, distinguish between the 
effects of this non-service-connected disability and the 
service-connected malunion fracture of the right ulnar 
styloid on his level of impairment.  See Mittleider v. West, 
11 Vet. App. 181 (1998).

Additionally, the veteran has reported receiving regular 
treatment for his service-connected disability from a Dr. 
Juan R. Ramis.  These records have not been obtained.  When 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.  See 38 C.F.R. § 3.159 
(2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records from 
the San Juan VA Medical Center pertaining 
to the veteran's wrist from September 2004 
onward.

2.  Attempt to obtain all pertinent 
private treatment records from a Dr. Juan 
R. Ramis.

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his malunion 
fracture of the right ulnar styloid.  
Sufficient testing should be performed to 
evaluate the veteran's orthopedic 
symptomatology.  The examiner, as best 
possible, should distinguish between the 
level of disability resulting from the 
veteran's service-connected malunion 
fracture of the right ulnar styloid and 
any residuals of the veteran's surgery for 
non-service-connected carpal tunnel 
syndrome.  In addition, the examiner 
should discuss whether the veteran's 
malunion fracture of the right ulnar 
styloid was aggravated by his surgery for 
carpal tunnel syndrome.  All indicated 
tests and studies, including x-rays if 
necessary, should be accomplished, and the 
findings should be reported in detail. 

4.  After these actions have been 
completed, the RO should then readjudicate 
the claim on the merits.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



